 

Exhibit 10.1

 

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of July 22, 2015, and
effective as of July 17, 2015 (the “Effective Date”), by and between Lakeland
Industries, Inc., a Delaware corporation with its principal office at 3555
Veterans Memorial Highway, Suite C, Ronkonkoma, NY 11779 (the “Company”), and
Gary Pokrassa, an individual with an address at ### ######## ######, #### #####,
NY ##### (“Consultant”).

 

WHEREAS, the Consultant is currently employed by the Company as Chief Financial
Officer;

 

WHEREAS, the Consultant has advised the Company of his desire to retire from all
positions with the Company and its subsidiaries, effective as of July 17, 2015;

 

WHEREAS, the Company desires to retain the Consultant as an independent
contractor to perform consulting services for the Company and Consultant is
willing to perform such services, on the terms set forth more fully below;

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the Parties agree as follows:

 

1.            Term. Subject to the Consultant’s not revoking all or any portion
of his acceptance of this Agreement or the General Release contained in Section
8 of this Agreement during the applicable revocation period described in Section
8 below, the consulting term under this Agreement shall commence on the
Effective Date and, unless earlier terminated under Section 5 of this Agreement,
shall end on July 17, 2016 (the “Consulting Term”). Pursuant to Section 7(a) of
his employment agreement, dated October 13, 2014, with the Company (the
“Employment Agreement”), Consultant hereby retires, and the Company hereby
accepts Consultant’s retirement as Chief Financial Officer of the Company and
from any other position he may have with the Company or any of its direct or
indirect subsidiaries (other than as a consultant pursuant to this Agreement)
effective as of the Effective Date. The Company hereby waives the 60 day notice
requirement of such Section. The Consultant acknowledges and agrees that, except
as otherwise expressly provided herein, the Consultant shall not be entitled to
any payments or benefits from the Company as a result of such retirement,
including, without limitation, any payments or benefits pursuant to the
Employment Agreement, and the Consultant further acknowledges and agrees that
the Employment Agreement shall terminate in its entirety as of the Effective
Date and be of no further force and effect, except as otherwise expressly
provided herein. The Consultant and Company agree that this Agreement shall not
constitute a waiver of Consultant’s statutory right to continued coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”).

 



 

 

 

2.            Consulting Commitment. During the Consulting Term, the Consultant
shall make himself available to Teri Hunt, the incoming acting Chief Financial
Officer of the Company, or such other Chief Financial Officer of the Company
(acting or otherwise) employed at any time during the Consulting Term (the
“CFO”), as well as to the Chairman of the Audit Committee, upon reasonable
notice and during normal business hours, to consult with the CFO or Audit
Committee Chairman, as the case may be, regarding matters within the
Consultant’s knowledge, expertise and experience, consistent with the services
performed by the Consultant as Chief Financial Officer of the Company,
including, without limitation, providing transition services to the incoming
CFO, attending such meetings as the Company may reasonably require for proper
communication of advice and consultation, cataloging of all items available on
Company computers, providing assistance and support to the Company’s worldwide
operations, and any other services as reasonably requested by the CFO or Audit
Committee Chairman (the “Consulting Services”). More specifically, the
Consulting Services may include, without limitation, answering questions from
the worldwide accounting staff of the Company and its subsidiaries, providing
advice regarding US and international taxes and accounting principles,
introduction to all commercial and investment bankers, accountants and attorneys
that Consultant has dealt with and provision of all accounting, legal and other
background information requested by the Company. The Consultant and Company
agree that the Consulting Services shall not include any certifications under
the Sarbanes-Oxley Act of 2002 (Pub. L. 107-204), or any management decisions.
The Consultant and Company agree that proper performance of the Consulting
Services may require up to 20 hours of Consultant’s business time each week
during the first six weeks of the Consulting Term and up to 10 hours per week
thereafter. The Consultant and Company further agree that the Consulting
Services may generally be properly performed remotely via telephonic or
electronic communication and that Consultant will not be required to perform any
Consulting Services at Company’s offices unless his appearance is requested upon
reasonable notice.

 

3.             Compensation and Reimbursement.

 

3.1.            Consulting Fee. The Consultant shall receive a bi-weekly
consulting fee of $3,846.15 (pro-rated for any partial months) (the “Consulting
Fee”) during the Consulting Term. Accordingly, the Consulting Fee for the entire
Consulting Term would be $100,000.

 

3.2.            Health and Medical Benefits. Provided that Consultant timely
elects continued COBRA coverage, then, during the Consulting Term, the Company
will reimburse Consultant 65% of the COBRA monthly premiums paid by Consultant
for such continuation coverage consistent with Consultant’s health care
elections in effect immediately prior to the Effective Date. Upon Consultant and
his spouse becoming eligible for Medicare, Consultant agrees to use his best
efforts to enroll in Medicare and, at that time, the Company will be responsible
for reimbursement of the full premium costs of such Blue Cross/Blue Shield
Medicare Supplemental insurance coverage during the Consulting Term. In the
event that Medicare coverage is obtainable effective as of August 1, 2015, then
Consultant shall use his best efforts to obtain such coverage as of such date.
Consultant must provide the Company with reasonably prompt documentation
evidencing payment of the applicable premiums, and the Company’s reimbursement
shall be made within approximately 30 days of its receipt of such documentation.
In the event Consultant becomes eligible to participate in another employer’s
group health plan, the reimbursement provided pursuant to this Section 3.2 shall
immediately cease. Notwithstanding the foregoing, the Company may, at its sole
discretion, continue to provide Consultant with his healthcare benefits in
effect immediately prior to the Effective Date through July 31, 2015, subject to
Consultant paying 35% of the cost of such coverage.

 



2

 

 

3.3.            Business Expenses. During the Consulting Term, provided the
Consultant obtains the prior written approval of an Authorized Officer of the
Company (which approval may be given through electronic communication, such as
e-mail), Consultant shall, upon presentation to the Company of reasonable
documentation and in accordance with the policies of the Company, be entitled to
reimbursement for all direct, out-of-pocket reasonable and necessary business
expenses incurred by or charged to the Consultant in or with respect to the
performance of the Consulting Services. Payment of such expenses shall be made
by the Company within approximately thirty days of receipt of such
documentation. “Authorized Officer” shall mean the Chief Executive Officer,
President, Chief Financial Officer, any Vice President or the Treasurer of the
Company.

 

4.             Restricted Shares. Notwithstanding anything to the contrary in
the award agreement, the 1,500 restricted shares of the Company’s common stock
that were granted to the Consultant on January 20, 2015 and are scheduled to
vest on January 20, 2016 (the “Restricted Shares”) shall not be forfeited upon
the Consultant’s retirement as Chief Financial Officer of the Company, but shall
continue to vest during the Consulting Term on the terms and conditions set
forth in the award letter as if the Consultant continued as an employee of the
Company until the termination of the Consulting Term. Upon termination of the
Consulting Term for any reason (except by the Company without Cause (as defined
below) or due to the Consultant’s death or Disability (as defined below)), any
unvested Restricted Shares shall be forfeited; if the Consultant is terminated
by the Company without Cause or due to the Consultant’s death or Disability, the
Restricted Shares shall nevertheless continue to vest as provided herein,
subject to the Consultant’s continued compliance with Section 6 below.

 

5.            Termination. The Consulting Term shall terminate automatically
upon the Consultant’s death or Disability (as defined below). The Company may
terminate the Consulting Term at any time, with or without Cause (as defined
below), and the Consultant may terminate the Consulting Term with 30 days’ prior
written notice to the Company. Upon the termination of the Consulting Term for
any reason, other than by the Company without Cause, the Consultant shall be
entitled to (a) payment of any portion of the Consulting Fee that is earned but
unpaid as of the termination date and (b) reimbursement of any reimbursable
expenses that were incurred in compliance with the terms of Section 3.3 but not
reimbursed as of the termination date; the Company shall have no further
obligation to pay the Consulting Fee for the period of time after the date of
termination of the Consulting Term. Upon termination of the Consulting Agreement
by the Company without Cause, then in addition to the aforementioned payments,
the Company shall continue to pay the Consulting Fee for the remainder of the
Consulting Term. In addition, if the Consulting Term is terminated by the
Company without Cause or due to the Consultant’s death or Disability, then,
subject to the Consultant’s continued compliance with Section 6 below, the
Consultant shall be entitled to continued vesting of the Restricted Shares on
the terms set forth in Section 4 above. If the Consulting Term is terminated by
the Company for Cause or by the Consultant, then any unvested Restricted Shares
shall be forfeited.

 



3

 

 

5.1.            Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

(a) “Cause” means (i) Consultant’s failure to substantially perform his duties
with the Company, after a written demand for such performance is delivered to
Consultant by the Company, which identifies the manner in which Consultant has
not performed his duties and Consultant fails to reasonably cure the noticed
deficiency within 10 days, (ii) Consultant’s commission of an act of fraud,
theft, misappropriation, dishonesty or embezzlement, (iii) Consultant’s
conviction for a felony or pleading nolo contendere to a felony, or (iv)
Consultant’s material breach of any provision of this Agreement, after a written
notice of such breach is delivered to Consultant by the Company, and Consultant
fails to reasonably cure the noticed breach within 10 days.

 

(b) “Disability” means the Consultant’s inability to perform the Consulting
Services for any reason, with or without a reasonable accommodation, for a
period of 90 consecutive days or for periods aggregating 120 days in any period
of 180 consecutive days.

 

6.             Restrictive Covenants.

 

6.1.            Non-Competition/Solicitation/Confidentiality. The provisions of
Section 6 of the Employment Agreement shall be deemed incorporated herein by
reference as if fully set forth herein. The parties agree that the one year
restrictive period referred to therein in respect of non-competition and
non-solicitation shall commence as of the Effective Date.

 

6.2.            Non-Disparagement. The Consultant agrees that, during the
Consulting Term and thereafter, he will not defame, disparage or publicly
criticize the Company and/or its affiliates and/or its executive officers,
directors or management to any person or entity. In addition, the Consultant
will not speak in a negative or disparaging manner about the Company and/or its
affiliates and/or management or its business to the media, whether electronic,
print or otherwise, without the prior written approval of the Company. Nothing
herein, however, will prohibit the Consultant from making truthful statements to
the extent legally compelled or otherwise required by applicable laws or
governmental regulations or judicial or regulatory proceedings.

 

6.3.            Remedy for Breach. The Consultant acknowledges and agrees that
the restrictions set forth or referenced in this Agreement are critical and
necessary to protect Company’s legitimate business interests; are reasonably
drawn to this end with respect to duration, scope, and otherwise; are not unduly
burdensome; are not injurious to the public interest; and are supported by
adequate consideration. The Consultant also acknowledges and agrees that, in the
event that he breaches any of these restrictive covenants, the Company shall
suffer immediate, irreparable injury and will, therefore, be entitled to
injunctive relief, in addition to any other damages to which it may be entitled,
as well as the costs and reasonable attorneys’ fees it incurs in enforcing its
rights under this Agreement (without the requirement of any bond), from a court
of competent jurisdiction. The Consultant further acknowledges that (i) any
breach or claimed breach of the provisions set forth in this Agreement will not
be a defense to the Company’s enforcement of the restrictive covenants under
this Agreement, and (ii) the circumstances of the termination of the Consulting
Term will have no impact on the Consultant’s obligations to comply with the
restrictive covenants under this Agreement.

 



4

 

 

6.4.            Severability; Modification. The Consultant acknowledges that the
restrictive covenants contained in this Agreement are reasonable and valid in
geographical and temporal scope and in all other respects. If any arbitrator or
court of competent jurisdiction determines that any such restrictive covenant,
or any part of any of them, is invalid or unenforceable, the remainder of such
covenants and parts thereof shall not thereby be affected and shall be given
full effect, without regard to the invalid portion. If any arbitrator or court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such arbitrator or court shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.

 

6.5            Reciprocity of Non-Disparagement Clause and Remedies for Breach.
In consideration for the covenants made by Consultant in Section 6.3 above, the
Company reciprocally agrees that it will direct its directors, officers, and
other executives, and otherwise take all reasonable steps to ensure that, during
the Consulting Term and thereafter, such individuals will not defame, disparage
or publicly criticize Consultant, or speak in a negative or disparaging manner
about Consultant to the media, whether electronic, print or otherwise, without
his prior written approval. Nothing herein, however, will prohibit Company’s
directors, officers, or other executives from making truthful statements to the
extent legally compelled or otherwise required by applicable laws or
governmental regulations or judicial or regulatory proceedings.

 

7.            PROPRIETARY INFORMATION. It is contemplated that Consultant shall
turnover to the Company all documents, files (both hard and soft), and copies,
in whatever form, of any and all Proprietary Information and other properties of
the Company and its affiliates which are in Consultant’s possession, custody or
control and not needed in respect of the Consulting Services and to the extent
not turned over, upon the expiration or earlier termination of the Consulting
Term, or at any other time upon request by the Company, the Consultant will
promptly deliver to the Company all documents, files (both hard and soft), and
copies, in whatever form, including, without limitation, written, printed or
electronic, of any and all Proprietary Information. “Proprietary Information”
means all information or data with respect to the conduct or details of the
businesses of the Company and its affiliates (whether constituting a trade
secret or not), including, without limitation, any methods of operation,
customers and supplier lists and information, sales data, details of contracts
with customers, consultants, suppliers, employees or legal or accounting
representatives, finances or other business information, products, prices and
pricing policies, fees, costs, plans, designs, technology, inventions, trade
secrets, know-how, software, marketing methods, personnel, competitors, markets,
pending or completed acquisitions or dispositions of any company, division,
product line or other business unit, results of work performed by Consultant,
including all notes, analyses, compilations, studies, and interpretations, or
other specialized information or proprietary matters of the Company or any of
its affiliates. It is understood that the Proprietary Information will remain
the sole property of the Company.

 



5

 

 

8.             Consultant’s Release of Company.

 

8.1.            In further consideration of the payments and benefits described
herein and for other good and valuable consideration, Consultant, for and on
behalf of himself, his heirs, beneficiaries, executors, administrators,
attorneys, successors, and assigns, knowingly and voluntarily, hereby waives,
remits, releases and forever discharges the Company and its current and former
parent corporations, affiliates, subsidiaries, divisions, predecessors,
successors and assigns, and their current and former officers, directors,
stockholders, employees, agents, attorneys, lenders, investors, servants,
insurers and agents thereof, both individually and in their business capacities,
and their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to herein as the “Released Parties”) of and
from any and all manner of action, claims, liens, demands, liabilities,
potential or actual causes of action, charges, complaints, suits (judicial,
administrative, or otherwise), damages, debts, demands, obligations of any other
nature, past or present, known or unknown, whether in law or in equity, whether
founded upon contract (expressed or implied), tort (including, but not limited
to, defamation), statute or regulation (State, Federal or local), common law
and/or other theory or basis, from the beginning of the world to the date of the
execution of this Agreement, including, but not limited to, any claim that
Consultant has asserted, now asserts or could have asserted. Listed below are
examples of the statutes under which Consultant agrees not to bring any claim.
If the law prohibits a waiver of claims under any such statute, Consultant
hereby acknowledges that he has no valid claim under those statutes or that all
monies paid hereunder shall be a set-off against any such claim, if a court
permits such claim to be asserted. The claims released or acknowledged not to
exist include, but are not limited to, any violation of the following:

 

a.            Title VII of the Civil Rights Act of 1964, as amended;

 

b.            The Civil Rights Act of 1991;

 

c.            The Older Workers Benefit Protection Act;

 

d.            The Fair Labor Standards Act;

 

e.            The Family Medical Leave Act;

 

f.            The Equal Pay Act;

 

g.            Worker's Compensation Laws;

 

h.            Sections 1981 through 1988 of Title 42 of the United States Code;

 

i.            The Employee Retirement Income Security Act of 1974;

 

j.            The Immigration Reform and Control Act;

 

k.            The Americans with Disabilities Act of 1990;

 

l.            The Age Discrimination in Employment Act of 1967;

 

m.            The Workers Adjustment and Retraining Notification Act;

 



6

 

 

n.            The Occupational Safety and Health Act;

 

o.            The Fair Credit Reporting Act;

 

p.            The Sarbanes-Oxley Act of 2002;

 

q.            The New York State Executive Law (including its Human Rights Law);

 

r.            The New York State Labor Law;

 

s.            The New York wage and wage-hour laws;

 

t.            The New York City Administrative code (including its Human Rights
Law);

 

u.            Any other federal, state or local civil, whistleblower,
discrimination, wage, wage-hour, compensation retaliation, employment, human
rights, bias, labor or any other local, state or federal law, regulation or
ordinance;

 

v.            Any amendments to the foregoing laws;

 

w.            Any benefit, payroll or other plan, policy or program;

 

x.            Any public policy, contract, third-party beneficiary, tort, or
common law obligation; or

 

y.            Any claim for or obligation to pay for attorneys’ fees, costs,
fees, or other expenses.

 

8.2.            Included in this General Release are any and all claims for
future damages allegedly arising from the alleged continuation of the effect of
any past action, omission or event.

 

8.3.             In addition, Consultant further agrees to release, waive,
relinquish and forego all legal relief, equitable relief, statutory relief,
reinstatement, back pay, front pay and any other damages, benefits, remedies, or
relief that he may be entitled to as a result of any prosecution of any
administrative agency or commission charge, including but not limited to any
charge or complaint against the Released Parties for a claim referred to above.

 

8.4.            Consultant hereby affirms and acknowledges the following:

 

a.            Consultant has not filed, caused to be filed, or presently is a
party to any claim, complaint, or action against any of the Released Parties
herein in any forum or form.

 

b.            With the exception of the benefits due to Consultant pursuant to
this Agreement and the salary payment for the period ended on the Effective Date
to be made on July 24, 2015 (which shall be inclusive of three weeks of vacation
pay), Consultant has been paid and/or has received all compensation, wages and
benefit payments, expense reimbursements, benefits, retirement benefits,
vacation, bonuses, incentive payments, merit pay, stock grants, stock options
and/or reimbursements to which Consultant may be entitled and that no other
compensation, wages and benefit payments, expense reimbursements, benefits,
retirement benefits, vacation, bonuses, incentive payments, merit pay, stock
grants, stock options, restricted stock or reimbursements are due to Consultant.
Consultant has been granted any leave to which Consultant was entitled under the
Family and Medical Leave Act or related state or local leave or disability
accommodation laws.

 



7

 

 

c.             Consultant has not given, sold, assigned or transferred to anyone
else, any claim, or a portion of a claim referred to in this Section 8.

 

d.             Consultant agrees to never to file a lawsuit asserting any claims
that are released pursuant to this Section 8.

 

e.            Consultant has no known workplace injury or occupational disease
and has been provided with and/or has not been denied any leave requested under
the Family and Medical Leave Act.

 

f.            Consultant further affirms that Consultant has not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including any allegations of corporate fraud. Consultant and the
Company acknowledge that this General Release does not limit either party's
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local government agency. To the extent permitted by
law, Consultant agrees that if such an administrative claim is made, Consultant
shall not be entitled to recover any individual monetary relief or other
individual remedies.

 

8.5.            Consultant understands, agrees, and represents that the
covenants made herein and the releases herein executed may substantially affect
Consultant’s rights and liabilities and Consultant agrees that the covenants and
releases provided herein may not be in Consultant’s best interest. Consultant
represents and warrants that, in negotiating and executing this Agreement,
Consultant has had an adequate opportunity to consult with competent counsel or
other representatives of Consultant's choosing concerning the meaning and effect
of each term and provision hereof, and that there are no representations,
promises or agreements other than those expressly set forth in writing herein.
Consultant acknowledges that Consultant reviewed a copy of this Agreement, and
was offered a reasonable period to consider it.

 

8.6.            CONSULTANT HAS BEEN ADVISED THAT CONSULTANT HAS TWENTY-ONE (21)
CALENDAR DAYS FROM THE DATE OF CONSULTANT’S RECEIPT OF THIS AGREEMENT TO
CONSIDER THIS AGREEMENT BEFORE CONSULTANT SIGNS IT; CONSULTANT MAY SIGN IT
EARLIER IF HE WISHES, BUT THE DECISION IS ENTIRELY THE CONSULTANT’S. CONSULTANT
MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING THE
DAY CONSULTANT EXECUTES THIS AGREEMENT, AND THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THAT SEVEN (7) CALENDAR DAY
PERIOD.

 



8

 

 

ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE COMPANY
AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR CONSULTING AGREEMENT AND
GENERAL RELEASE.” THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE COMPANY OR
ITS DESIGNEE, OR MAILED TO THE COMPANY AND POSTMARKED WITHIN SEVEN (7) CALENDAR
DAYS OF EXECUTION OF THIS AGREEMENT. IF THE LAST DAY OF THE REVOCATION PERIOD IS
A SATURDAY, SUNDAY OR LEGAL HOLIDAY IN NEW YORK, THEN THE REVOCATION PERIOD
SHALL NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY OR
HOLIDAY.

 

CONSULTANT HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF HIS OWN
CHOOSING AND AT HIS OWN EXPENSE PRIOR TO EXECUTING THIS AGREEMENT. THIS
AGREEMENT, AMONG OTHER THINGS, WAIVES RIGHTS THAT CONSULTANT MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT (THE “ADEA”).

 

CONSULTANT AGREES THAT ANY MODIFICATION, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DOES NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE DAY
(21) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS STATED HEREIN, CONSULTANT FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS CONSULTANT HAS OR MIGHT HAVE AGAINST THE COMPANY AND THE
RELEASED PARTIES.

 

9.            Company’s Release of Consultant. In further consideration of the
releases, covenants, and benefits described herein and for other good and
valuable consideration, the Company, on its behalf and on behalf of its
successors and assigns, does knowingly and voluntarily, hereby waive, remit,
release and forever discharge Consultant and his current and former affiliates,
predecessors, successors and assigns, agents, attorneys, insurers and agents
thereof, both individually and in their business capacities, of and from any and
all manner of action, claims, liens, demands, liabilities, potential or actual
causes of action, charges, complaints, suits (judicial, administrative, or
otherwise), damages, debts, demands, obligations of any other nature, past or
present, known or unknown, whether in law or in equity, whether founded upon
contract (expressed or implied), tort (including, but not limited to,
defamation), statute or regulation (State, Federal or local), common law and/or
other theory or basis, from the beginning of the world to the date of the
execution of this Agreement, including, but not limited to, any claim that the
Company has asserted, now asserts or could have asserted.

 

10.             Miscellaneous.

 

10.1.            Continuation of Indemnification Agreement: It is mutually
understood and agreed that Consultant shall maintain all rights, remedies, and
claims afforded him in Indemnity Agreement entered into between the Company and
Consultant as of June 25, 2012 until July 17, 2025, all in accordance with the
terms of such Indemnity Agreement. This provision shall not limit any further,
additional, or other rights to indemnification that Consultant may have under
the Company’s certificate of incorporation, by-laws, under applicable law, or
otherwise. This provision shall survive the termination or expiration of this
Agreement.

 



9

 

 

10.2            Independent Contractor. It is mutually understood and agreed
that, in providing the Consulting Services, the Consultant is acting and
performing as an independent contractor and not an employee of the Company or
any of its affiliates. The Consultant shall not make any representations to
being an employee of the Company or any of its affiliates. The Consultant
acknowledges and agrees that he is not, nor shall he be, eligible to participate
in any employee benefit plan sponsored by the Company, or any of its affiliates,
successors and assigns, regardless of the terms of any such plan, during the
Consulting Term or as a result of his provision of the Consulting Services,
except as otherwise expressly provided in this Agreement.

 

10.3.            No Authority to Bind the Company. All Consulting Services
provided by the Consultant shall be performed by the Consultant directly and
independently and not as an agent, employee or representative of the Company.
This Agreement is not intended to and does not constitute, create or otherwise
give rise to a joint venture, partnership or other type of business association
or organization of any kind by or between the Company and the Consultant.
Specifically, and without limitation, the Consultant shall have no power or
authority to contract for, or bind, the Company or any of its affiliates in any
manner.

 

10.4.            Survival. The respective rights and obligations of the parties
hereto shall survive any expiration and/or termination of the Consulting Term
and/or this Agreement for any reason to the extent necessary to effect the
intended provision of such rights and obligations.

 

10.5.            Nonassignability. The Consultant may not assign any right or
delegate any obligation hereunder. The Company may assign this Agreement or any
of the rights herein or delegate any of its obligations herein to any viable
affiliate of the Company or any acquirer of all or substantially all of the
assets or equity of the Company or any of its direct or indirect subsidiaries
without the consent of the Consultant. Any purported assignment or delegation in
violation of this Section above shall be void. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors, the Consultant,
his heirs, executors, administrators and legal representatives and, to the
extent permitted under the second sentence of this Section, assignees.

 

10.6.            Amendment and Waiver. This Agreement may be amended only upon
the mutual written consent of the parties hereto. No waiver by either party
hereto of any breach by the other party of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.

 

10.7.            Entire Agreement. This Agreement constitutes the entire
agreement between the Consultant and the Company, regarding the subject matter
hereof and supersedes all previous agreements, promises, proposals,
representations, understandings and negotiations, whether written or oral,
between the Consultant and the Company regarding such subject matter.

 



10

 

 

10.8.            Notices. All notices and other communications under this
Agreement shall be effective upon personal or courier delivery, or five (5) days
following deposit into the United States mail (certified mail, return receipt
requested), addressed to such party at the respective address set forth
hereinabove (and in the case of the Company, to the attention of Chief Executive
Officer), or at such other address as such party may indicate by written notice
to the other party.

 

10.9.            Governing Law; Arbitration. This Agreement shall be interpreted
and construed in accordance with the laws of the State of New York, without
regard to its choice of law principles. Any dispute, controversy or claim of any
kind arising under, in connection with, or relating to this Agreement or
Consultant’s consulting arrangement with the Company shall be resolved
exclusively by binding arbitration. Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect. The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award. In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred. Judgment may be entered on the
arbitration award in any court of competent jurisdiction..

 

10.10 .            Counterparts. This Agreement may be executed originally or
electronically in one or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same Agreement.

 

 

[Signature Page Follows]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
Effective Date set forth above.

 

  LAKELAND INDUSTRIES, INC.                 By:  /s/ Christopher J. Ryan    
Name:
Title: Christopher J. Ryan
President and CEO                     /s/ Gary Pokrassa     GARY POKRASSA  

 

 

STATE OF NEW YORK )   ) .ss: COUNTY OF NASSAU )



 

On the 22nd day of July, 2015, before me personally came Gary Pokrassa, to me
known, and known to me to be the individual described in, and who executed the
foregoing Agreement, and duly acknowledged to me that he executed the same.

 



              /s/ Carol Ann Gallo-Russo     Notary Public  

 

12

 

 